DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Response to Arguments
Regarding the rejection of Claims 1-13 under 35 U.S.C. 112(a), the rejection is withdrawn due to Applicant's amendments of the claim. Examiner notes that in light of the claim amendments, a 112(a) rejection has been applied to claims 2-4. 
Regarding the rejection of Claims 1-3, 5, 9-10 under 35 U.S.C. 112(b), the rejection is withdrawn due to Applicant's amendments of the claim. Examiner notes that in light of the claim amendments, a 112(b) rejection has been applied to claims 1-5, 10-11, 13.
Specification
The disclosure is objected to because of the following informalities: Several paragraphs in the specification recite a “community-based (CB) service”. Based on the   
Appropriate correction is required.

Claim interpretation
Claims 1 and 7 recite “setting the quality-of-service indicator to a mean value”. After consulting the specification, the specification does not indicate any measurements or parameter that is the source of the mean, only that the mean value can be 5 which is the mean of 10 and 0. Since any number can be the mean of 2 other numbers, any value that quality-of-service indicator is set to can be considered a mean value.
Claims 1 and 7 recite “quality-of-service indicator”. After consulting the specification, the quality of service seems to indicate a quality or reliability of the output of a sensor signal (e.g. see instant application paragraph [0038] “a QoS…which is a characteristic value for the signal quality”) and not the quality of any provided service as understood by a person of ordinary skill in the art at the time of filing. 

Claim Objections
Claim 1 is objected to because of the following informalities: “the sensor measurement” in line 7 should be -a sensor measurement-.  Appropriate correction is required.
Claim 5 objected to because of the following informalities: “wherein cloud-based data” in line 2 should be -wherein the cloud-based data-.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “the emission” in line 4 should be -an emission-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a sensor which comprises a server.  Although a sensor and a server are described in the specification, a sensor which comprises a server is not described.  Therefore claims 2-4 fail to comply with the written description requirement. For purposes of examination the sensor will not be considered as comprising a server.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and further dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “an adjustment device for adjusting the sensor measurement for the emission of a correct output signal for initial calibration of the sensor by the adjustment device on the basis of cloud-based data” but then the following method of “by initially setting the quality-of-service indicator to a mean value and, after a predetermined operating time without calibration lowering the quality-of-service indicator below the mean value, and after calibration resetting the quality-of-service indicator to a value above the mean value” has nothing to do with adjusting the measurement based on cloud-based data. It is unclear if “for the emission of a correct output signal for initial calibration of the sensor by the adjustment device on the basis of cloud-based data” is meant to be further limiting or intended use. Therefore claim 1 and further dependent claims 2-5 are indefinite. For the purposes of examination and clarity, “for the emission of a correct output signal for initial calibration of the sensor by the adjustment device on the basis of cloud-based data” will be considered indented use. 
Claim 3 and further dependent claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 10 and further dependent claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “on the basis of cloud-based data, the steps of: determining adjustment data for the correct output signals of the sensor are and calibrating the sensor on the basis of the determined adjustment data”. However claim 7, on which claim 10 depends, recited initially calibrating the sensor on the basis of the cloud-based data. It’s unclear if the calibrating in claim 10 is the initial calibration, an additional calibration, or something different.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “receiving sensor data from a cloud-based service”. It is unclear if the sensor in claim 13 is the same or different from the sensor in claim 7. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter for claims 7-9. The closes prior art of record, Cox et al., US 2014/0200840 (hereinafter Cox) and Hendryerison et al., CN 104279034 (hereinafter Hendryerison), Newman et al., WO 2013/045927 (hereinafter Newman), and Yang et al., US 2013/0332085 (hereinafter Yang) teaches the following:
Regarding claim 7, Cox teaches initially calibrating the sensor for the emission of correct output signals (e.g. one-touch calibration procedure  for a sensor (i.e. calibrating the sensor for the emission of correct output signals), see paragraph [0093] and “the new set of calibration settings are implemented into the software application and used to correct un-calibrated values (i.e. for the emission of a correct output signal for calibration of the sensor by the adjustment device) “, see paragraph [0094]) on the basis of cloud-based data (e.g. “The information (201) collected by the Cloud service could for example include calibration information (i.e. cloud-based data) specific to each individual sensor, data stored on the user's portable device, and a history of usage for individual sensors”, see paragraph [0078]).
Hendryerison teaches a sensor for detecting environmental parameters and generating an output signal corresponding thereto and having a quality of service indicator of signal quality (see abstract).

Yang teaches calculating a reliability index value (i.e. a quality of service indicator) and based on that value determining whether calibration should be performed or delayed (e.g. see paragraph [0019]). Yang further teaches values for normal sensor operation (i.e. the mean value) and lowering the reliability index below the mean for sensors outside the specified operation ranges. Yang further teaches setting the reliability index to a high value initially (see paragraph [0278]). However there is no way other than using impermissible hindsight reasoning to use the combination of reference to arrive at a motivation for teaching the limitation initially setting the quality-of-service indicator to a mean 11value and, after a predetermined operating time without calibration, lowering the quality-of-service indicator belowlowering the qula   the mean value, and after calibration resetting the quality-of-service 13indicator to a value above the mean value.

Examiner’s Note
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closes prior art of record, Cox et al., US 2014/0200840 (hereinafter Cox) and Hendryerison et al., CN 104279034 (hereinafter Hendryerison), and Yang et al., US 2013/0332085 (hereinafter Yang) teaches the following:
Regarding claims 1, Cox teaches
a sensor for detecting environmental parameters (e.g. “ Parameter data that may be expected to be measured by a sensor (i.e. a sensor for detecting) include, but are not limited to: pH, Conductivity , Dissolved Oxygen, Oxidation Reduction Potential, Turbidity, Colour, Concentration of selected ions (e.g. via ion selective electrodes), Concentration of gases (such as carbon monoxide, carbon dioxide, oxygen etc.), Temperature, Flow (gas or liquid), Moisture content, Pressure, Distance or proximity, Sound, Acceleration, Light intensity, Electrical potential,  Electrical current, Radiation level, Magnetic field (i.e. environmental parameters)“, see paragraph [0044]-[0065]), the sensor comprising: 
a transmitter that can emit an output signal of the sensor (e.g. “at least one sensor adapted to measure data on at least one parameter and wirelessly transmit (i.e. the sensor contains a transmitter that can emit) measured parameter data therefrom (an output signal of the sensor) “, see paragraph [0023]) and
an adjustment device that can adjust the sensor measurement for the emission of a correct output signal for calibration of the sensor by the adjustment device  (e.g. one-touch calibration procedure (i.e. an adjustment device for calibration of the sensor by the adjustment device) for a sensor, see paragraph [0093] and “the new set of calibration settings (i.e. for the emission of a correct output signal for calibration of the sensor by the adjustment device) are implemented into the software application and used to correct un-calibrated values (i.e. the sensor measurement that is adjusted) “, see paragraph [0094])
on the basis of cloud-based data (e.g. “The information (201) collected by the 
Hendryerison teaches a sensor for detecting environmental parameters and generating an output signal corresponding thereto and having a QoS indicator of signal quality (see abstract).
Yang teaches calculating a reliability index value (i.e. a quality of service indicator) and based on that value determining whether calibration should be performed or delayed (e.g. see paragraph [0019]). Yang further teaches values for normal sensor operation (i.e. the mean value) and lowering the reliability index below the mean for sensors outside the specified operation ranges. Yang further teaches setting the reliability index to a high value initially (see paragraph [0278]). However there is no way other than using impermissible hindsight reasoning to use the combination of reference to arrive at a motivation for teaching the limitation initially setting the quality-of-service indicator to a mean 11value and, after a predetermined operating time without calibration, lowering the quality-of-service indicator belowlowering the qula   the mean value, and after calibration resetting the quality-of-service 13indicator to a value above the mean value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862